731 N.W.2d 774 (2007)
Dave OSER, Plaintiff-Appellant,
v.
CLEAR!BLUE MANAGEMENT, INC., and Todd Smith, Defendants-Appellees.
Docket No. 133189. COA No. 269195.
Supreme Court of Michigan.
June 6, 2007.
On order of the Court, the application for leave to appeal the September 26, 2006 judgment of the Court of Appeals is considered, and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE that part of the Court of Appeals judgment that ruled that the evidence established that the defendant had good cause to terminate the plaintiff. The plaintiff presented sufficient evidence to create a genuine issue of material fact whether the defendant had good cause to terminate the plaintiff. Summary disposition cannot be granted under such circumstances. MCR 2.116(C)(10); Maiden v. Rozwood, 461 Mich. 109, 120-121, 597 N.W.2d 817 (1999). We REMAND this case to the Oakland Circuit Court for further proceedings not inconsistent with this order.